Citation Nr: 1814731	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran's representative submitted a brief in February 2017 that indicated that there were three issues on appeal in addition to his TDIU claim.  A review of the record indicates that this is incorrect and, given that only the issue of TDIU was argued, may have been an administrative error. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily asserts that he is unable to obtain employment because of his service-connected bilateral hearing loss.  

The Veteran was afforded a VA examination in March 2017 to assess the nature and severity of his service-connected hearing loss.  Further, the RO obtained numerous medical treatment records since March 2016.  However, the March 2017 VA examination and recent medical treatment records were not considered by the RO in its most recent March 2016 statement of the case, and the Veteran did not waive initial RO consideration of this evidence.  Therefore, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records that are available from the VA Medical Center in Kansas City, Missouri, as well as from any VA facility from which the Veteran has received treatment since February 2017.  

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The AOJ should undertake any additional action it deems necessary in order to properly adjudicate and determine if the Veteran is entitled to TDIU.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



